             Case 3:15-cv-03747-JD Document 445-1 Filed 05/08/20 Page 1 of 5




 1   Jay Edelson (Admitted pro hac vice)
     jedelson@edelson.com
 2   EDELSON PC
     350 North LaSalle Street, Suite 1400
 3   Chicago, Illinois 60654
     Tel: 312.589.6370
 4   Fax: 312.589.6378
 5
     Paul J. Geller (Admitted pro hac vice)              Michael P. Canty (Admitted pro hac vice)
 6   pgeller@rgrdlaw.com                                 mcanty@labaton.com
     ROBBINS GELLER RUDMAN & DOWD LLP                    LABATON SUCHAROW LLP
 7   120 East Palmetto Park Road, Suite 500              140 Broadway
     Boca Raton, Florida 33432                           New York, New York 10005
 8   Tel: 561.750.3000                                   Tel: 212.907.0700
     Fax: 561.750.3364                                   Fax: 212.818.0477
 9
              Counsel for In re Facebook Biometric Info. Plaintiffs and the Putative Class
10

11
                           IN THE UNITED STATES DISTRICT COURT
12
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                    SAN FRANCISCO DIVISION
14
                                                        Master Docket No. 3:15-cv-3747-JD
15

16     In re Facebook Biometric Information             DECLARATION OF JAY EDELSON
       Privacy Litigation
17
18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF JAY EDELSON                                              CASE NO. 3:15-cv-03747-JD
              Case 3:15-cv-03747-JD Document 445-1 Filed 05/08/20 Page 2 of 5




 1   Pursuant to 28 U.S.C. § 1746, I hereby declare and state as follows:

 2          1.      I am an attorney admitted to practice in the State of Illinois, and have been

 3   admitted to practice before this Court pro hac vice. I am over the age of 18, and fully competent

 4   to make this declaration. This Declaration is based upon my personal knowledge, except where

 5   expressly noted otherwise.

 6          2.      I am the founder, President and CEO of my law firm, Edelson PC (“Edelson” or

 7   the “Firm”). My Firm was among those appointed Class Counsel in this matter by the Court,

 8   along with Robbins Geller Rudman & Dowd LLP (“RGRD”) and Labaton Sucharow LLP

 9   (“Labaton”).

10          3.      Attached to this Declaration as Exhibit 1 is a true and correct copy of the

11   Stipulation of Class Action Settlement entered into by the parties to this matter, along with

12   exhibits thereto.

13          4.      Attached to this Declaration as Exhibit 2 is a true and correct copy of excerpts

14   from the transcript of the hearing in this case that took place on May 21, 2018.

15          5.      The parties attempted to resolve this dispute through mediation three times during

16   these proceedings. First, on May 16, 2017, the parties exchanged statements and attended a

17   private mediation with Judge Layn Phillips (ret.), but were unable to reach a resolution. On May

18   4, 2018, the parties again participated in a Court-ordered mediation before Magistrate Judge

19   Donna M. Ryu, but again were unable to reach an agreement. On January 15, 2020, the parties

20   participated in a third mediation with Ambassador Jeffrey L. Bleich in San Francisco. After

21   considerable arms-length negotiations, the parties were able to reach an agreement in principle to

22   resolve this action, subject to Court approval.

23          6.      Thereafter, Class Counsel worked diligently with Facebook’s counsel and

24   Ambassador Bleich to finalize the agreement and negotiate points of dispute not resolved by the

25   agreement in principle.

26          7.      Attached to this Declaration as Exhibit 3 is the Declaration of Ambassador Jeffrey

27   L. Bleich.

28   DECLARATION OF JAY EDELSON                        1                        CASE NO. 3:15-cv-03747-JD
              Case 3:15-cv-03747-JD Document 445-1 Filed 05/08/20 Page 3 of 5




 1           8.      I believe that the claims asserted in this case have merit, that they would have

 2   ultimately succeeded at trial and on any subsequent appeal. But based on my experience I

 3   recognize that Facebook has raised relevant factual and legal defenses that pose risks to the

 4   Class, namely: (i) obstacles to an aggregate recovery for Class members; and (ii) issues of law

 5   would be reviewed de novo on appeal even after Plaintiffs prevailed at trial. In addition to the

 6   defenses presented by Facebook, I am aware that in each legislative session in Illinois that

 7   several proposed amendments to BIPA have been introduced by increasingly powerful backers

 8   seeking to gut the law. As such, I believe that the prospect of an amendment to BIPA, which had

 9   the potential of severely undercutting—if not disposing altogether—the claims asserted in this

10   case, posed perhaps the most significant risk to recovery on behalf of the Class. I have also taken

11   into account the uncertain outcome and risks of any litigation, especially in complex actions, as

12   well as the difficulty and delay inherent in such litigation and the appeals that would follow any

13   judgment in favor of the Class. I believe that the settlement eliminates uncertainty in the outcome

14   and presents an exceptional result for the Class, and one that will be provided without delay.

15   Therefore, I believe that it is in the best interest of the Class to settle this case and that the

16   “released claims” identified in the settlement be fully and finally compromised, settled, and

17   resolved with prejudice, and barred pursuant to the terms and conditions set forth in the

18   settlement.

19           9.      My Firm uses a time and expense management system called “Freshbooks,”

20   through which our attorneys and staff are required to keep track of their time and expenses.

21   Based on an initial review of the report generated by this software, Edelson has logged

22   approximately 12,300 hours in uncompensated time resulting in a total balance of approximately

23   $8,300,000 in attorneys’ fees and approximately $220,000 in expenses.

24           10.     Labaton has informed me that it uses a time and expense management system

25   called “Rainmaker,” to keep and track its firm’s time and expenses and has reported to me that,

26   based on its initial review of the report generated by this software, to date it has logged

27

28   DECLARATION OF JAY EDELSON                          2                           CASE NO. 3:15-cv-03747-JD
              Case 3:15-cv-03747-JD Document 445-1 Filed 05/08/20 Page 4 of 5




 1   approximately 8,300 hours in uncompensated time resulting in a total balance of approximately

 2   $5,230,000 in attorneys’ fees and approximately $365,000 in expenses.

 3          11.     RGRD has informed me that it uses Thomson Reuters’ “3E Elite,” to keep and

 4   track its firm’s time and expenses and has reported to me that, based on its initial review of the

 5   report generated by this software, it has logged approximately 9,400 hours in uncompensated

 6   time resulting in a total balance of approximately $6,900,00 in attorneys’ fees and approximately

 7   $396,000 in expenses.

 8          12.     In accordance with this District’s guidelines, each of the above-referenced the

 9   firms will present their final time and expense details along with sworn declarations attesting to

10   the accuracy of the same on the schedule set by the Court.

11          13.     In addition, all of the above-mentioned law firms expect to spend the requisite

12   additional time necessary to fully implement the parties’ settlement, to address any class member

13   questions, and to present the settlement to the Court for final approval. Additional expenses will

14   also be invoiced and/or incurred.

15          14.     Prior to selecting Gilardi & Co. as the settlement administrator, we requested

16   proposals from Gilardi and four other top class action settlement administrators. After receiving

17   proposals, we followed up with the three top candidates and requested revised proposals.

18   Ultimately, we believed that Gilardi & Co. would provide the best notice and claims service to

19   the Class. My Firm has retained Gilardi (and/or its parent company KCC) in six class actions in

20   the last two years. RGRD has reported to me that it has retained Gilardi (and/or its parent

21   company KCC) in forty-two class actions in the last two years. Labaton has reported to me that it

22   has retained Gilardi (and/or its parent company KCC) in two class actions in the last two years.

23          15.     The named plaintiffs in this matter, appointed by the Court to be Class

24   Representatives, have been integral to the prosecution of this litigation. Each helped research and

25   file their complaint, has responded to substantial requests for production from their personal

26   files, each has provided live deposition testimony on two occasions. These efforts will be further

27   detailed in sworn declarations submitted in a motion for an incentive award.

28   DECLARATION OF JAY EDELSON                       3                          CASE NO. 3:15-cv-03747-JD
             Case 3:15-cv-03747-JD Document 445-1 Filed 05/08/20 Page 5 of 5




 1          I declare under penalty of perjury that the foregoing is true and correct.

 2

 3   Executed this 8th day of May, at Chicago, Illinois.

 4

 5                                                         /s/ Jay Edelson
 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

27

28   DECLARATION OF JAY EDELSON                       4                         CASE NO. 3:15-cv-03747-JD
